Case 1:19-cv-00307-DCJ-JPM Document 74 Filed 03/17/21 Page 1 of 1 PageID #: 752




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

SYLVESTER MARTIN,                       CIVIL DOCKET NO. 1:19-CV-00307-P
Plaintiff

VERSUS                                  JUDGE DAVID C. JOSEPH

JAMES LEBLANC, ET AL,                   MAGISTRATE JUDGE JOSEPH H.L.
Defendants                              PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 71], noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS HEREBY ORDERED that the Motion for Summary Judgment [ECF No.

 49] is hereby DENIED.

       THUS, DONE AND SIGNED in Chambers on this 17th day of March 2021.


                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
